DETAILED ACTION
	This office action is in response to the amendment filed on 3/14/2022 in which claims 7-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
“wherein the object set includes at least one of a beam, a waveform, a layer, a layer group, a panel, a beam group, a beam pair link, a numerology, a frequency, time, a code, a sequence. 
Wang [0150] the power control parameter set includes three second power control parameter groups, the second mapping relationship is that each of the three second power control parameter groups is corresponding to one different power control group identifier (the power control group identifiers may be power configuration sequence numbers) 	
“wherein the controller independently stores a correction value, based on a transmission power control command, for a plurality of the index”
Mazawa [0030] describes holding (storing) the sum of all power control information correction values and controls transmission power based on the sum; therefore for each power control information correction value sum there is a transmission power which means in table form the index being the sum a given transmission power is associated.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 12, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US20170048807A1).
As to claims 7, 12, 13 and 14 Wang teaches a terminal comprising: ([0106] Fig. 3 is a schematic structural diagram of a first embodiment of a user equipment according to the present invention;)
a receiver that receives an index related to power control; ([0115] S101. A UE receives a power control parameter set sent by a base station, where the power control parameter set includes at least one power control parameter group, where the power control parameter group includes at least one power control parameter.)
a controller that controls a transmission power in accordance with a transmission power parameter set indicated by the index; and ([0118] S102. The UE determines a first power control parameter group according to the power control parameter set. [0119] S103. The UE determines a transmit power of the UE according to a power control parameter in the first power control parameter group.)
a transmitter that transmits at least one of a signal and a channel corresponding to a specified object set indicated by the index, using the transmission power. ([0142] sending the D2D signal by the UE using the received power control parameter group to indicate the mapping relationship to a service at a given power.) 
wherein the object set includes at least one of a beam, a waveform, a layer, a layer group, a panel, a beam group, a beam pair link, a numerology, a frequency, time, a code, and a sequence. ([0020] receiving, by the UE, the power control parameter set and a second identifier that are sent by the base station, where the power control parameter set includes at least two power control parameter groups that are configured by the base station according to a preset sequence; [0150] the power control parameter set includes three second power control parameter groups, the second mapping relationship is that each of the three second power control parameter groups is corresponding to one different power control group identifier (the power control group identifiers may be power configuration sequence numbers)) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wand in view of JP2008295032A.

As to claim 9, Wang teaches the terminal according to claim 7, 
But does not specifically teach:
wherein the controller independently stores a correction value, based on a transmission power control command, for a plurality of the index.
However JP2008295032A teaches wherein the controller independently stores a correction value, based on a transmission power control command, for a plurality of the index. ([0030] a power control addition unit 701 is provided, holds the sum of all power control information correction values from the radio base station, and controls transmission power based on the sum.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the terminal of Wang with the terminal from JP2008295032A in order to control transmission power.
As to claim 11, Wang teaches the terminal according to claim 7, 
But does not specifically teach:
wherein the controller continues to use a correction value based on a transmission power control command, if the index that is received is different to the index that is currently being used.
However JP2008295032A teaches wherein the controller continues to use a correction value based on a transmission power control command, if the index that is received is different to the index that is currently being used. ([0030] a power control addition unit 701 is provided, holds the sum of all power control information correction values from the radio base station, and controls transmission power based on the sum.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the terminal of Wang with the terminal from JP2008295032A in order to control transmission power.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wand in view of WO 2011030891 A1.
As to claim 10, Wang teaches the terminal according to claim 7, 
But does not specifically teach:
wherein the controller resets a correction value based on a transmission power control command, if the index that is received is different to the index that is currently being used.
However WO 2011030891 A1 teaches wherein the controller resets a correction value based on a transmission power control command, if the index that is received is different to the index that is currently being used. (in the last paragraph recites “When the determination unit receives a mobile station-specific transmission power offset value that includes a value different from the mobile station-specific transmission power offset value received at the end of the previous random access procedure, the determination unit calculates a cumulative value of the transmission power control command. A mobile station configured to be reset to “0”.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the controller of Wang with the determination unit of WO2011030891A1 in order to avoid a problem that the value of the accumulated value f (i) of the TPC command in the mobile station UE cannot be grasped.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20130045772 A1 WIRELESS COMMUNICATION DEVICE, MOBILE PHONE AND WIRELESS COMMUNICATION DEVICE CONTROL METHOD [0083]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465